Citation Nr: 1452536	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to October 23, 2012, and higher than 30 percent since, for bilateral pes planus with plantar fasciitis and osteoarthritis.  

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a low back disorder, including osteopenia.

4.  Entitlement to service connection for a bilateral leg disorder, including osteopenia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) confirmed and continued a 10 percent rating then in effect for the Veteran's bilateral pes planus with plantar fasciitis (bilateral foot disability).  But in another decision since issued in May 2013, during the pendency of this appeal, the RO recharacterized this disability to also include osteoarthritis and increased the rating to 30 percent as of October 23, 2012.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (indicating it is presumed she is seeking the highest possible rating absent express indication otherwise).  So the appeal of this claim now concerns whether she was entitled to a rating higher than 10 percent prior to October 23, 2012, and whether she has been entitled to a rating higher than 30 percent since - owing to the "staging" of this rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); and 38 C.F.R. § 3.400(o)(2).

The Veteran testified in support of this claim during a September 2014 videoconference hearing before the undersigned Veterans Law Judge of the Board.  

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, consideration of this appeal must include recognition of both the physical claims file and electronic records alternatively being maintained in this other medium.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).

On a June 2014 VA Form 9 (Substantive Appeal to the Board), the Veteran raised still additional claims for consideration, including for service connection for varicose veins, hypertension, a thyroid disorder, a neck disorder, a nerve root disorder on the left and a hand disorder.  So the Board is referring these claims to the AOJ for appropriate action since the Board does not have jurisdiction to consider them.


REMAND

The Board sincerely regrets the additional delay that will result from remanding, rather than immediately deciding, these several claims that are currently on appeal, but they must be further developed to protect the Veteran's procedural due process rights by ensuring the file is complete.

In October 2014, the AOJ associated pertinent VA examination reports with the Veteran's electronic file without considering them in the first instance in support of these claims.  There is no indication she has waived this right to have the AOJ initially consider these additional records, including in an appropriate Supplemental Statement of the Case (SSOC).  38 U.S.C.A. §§ 19.37, 20.1304.

But aside from that, during her September 2014 hearing, the Veteran testified that, since her January 2014 right foot surgery, her foot disability had worsened.  

Allegedly, a doctor had told her the surgical implant had not remained in place, necessitating physical therapy and possibly even further surgery.  Unfortunately, the VA examination reports do not substantiate that the implant is out of place.  However, records of her foot treatment since May 2014 are not in the physical claim file or part of the electronic records.  Inasmuch as they might include the doctor's alleged comments regarding the surgery, they are pertinent to the claim for higher ratings for the bilateral pes planus with plantar fasciitis and osteoarthritis both prior to and since October 23, 2012, especially since she testified that her disability was as severe prior to that date as it has been since.  

The Veteran also testified that this disability includes such symptoms as increased pain, particularly with weight bearing, that she cannot do any prolonged standing or walking, and that she cannot find any comfortable shoes (orthopedic or otherwise) and cannot wear heels.  She has other foot disabilities that are evaluated separately, but she alleges her disabilities - including this one especially - interfere with her ability to work in a substantially gainful capacity.  Because of her disability, she has at times in years past had temporary total (100 percent) ratings under the provisions of 38 C.F.R. § 4.30 because of her consequent need to convalesce, such as following surgeries.  She also receives special monthly compensation (SMC) due to the severity of her several service-connected disabilities.

In a May 2014 rating decision during the pendency of her appeal of this increased-rating claim concerning her bilateral foot disability, the RO additionally denied the Veteran service connection for a bilateral hip disorder, a low back disorder, including osteopenia, and a bilateral leg disorder, also including osteopenia.  Thereafter, in June 2014, so well within a year of the date the RO sent her notice of that decision, she submitted a written statement that, liberally construed, must be accepted as a Notice of Disagreement (NOD) with that decision denying these other claims.  See 38 C.F.R. § 20.201 (any communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a valid NOD; special wording is not required).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [an NOD]") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

To date, however, the RO has not provided her a Statement of the Case concerning these other claims, and the appropriate disposition in this circumstance is to remand rather than merely refer these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  She then will have opportunity, in response, to also file a timely Substantive Appeal (VA Form 9 or equivalement statement) to complete the steps necessary to perfect her appeal of these other claims to the Board.  38 C.F.R. § 20.200.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding records of treatment of the Veteran's feet, including VA treatment records (Richmond, Virginia) dated since May 2014.  

2.  Send the Veteran an SOC addressing her additional claims of entitlement to service connection for a bilateral hip disorder, low back disorder, including osteopenia, and bilateral leg disorder, also including osteopenia.  Also indicate that she still needs to file a timely Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect her appeal of these other claims to the Board.  38 C.F.R. § 20.200.  Only if she completes this additional step should these claims be returned to the Board for further appellate consideration.

3.  Also readjudicate the claim for higher ratings for the bilateral pes planus with plantar fasciitis and osteoarthritis both prior to and since October 23, 2012, including considering all evidence in the physical and electronic portion of the claims file since the most recent SOC/SSOC addressing this claim.  If additional compensation is not granted for this disability to the Veteran's satisfaction, send her and her representative an SSOC concerning this claim and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



